On Petition for Rehearing.
Rabb, J.
9. Appellant insists in his petition for rehearing that the judgment rendered in the court below must be reversed, for the reason that the action originated before a justice of the peace, and therefore the complaint could not be amended in the circuit court to increase the plaintiffs ’ demand beyond $200, and that a judgment for over that amount is void. This question was not raised in appellant’s original brief, but we have given it due consideration.
The ease was begun before a justice of the peace on November 16, 1905. The appellant appeared before the justice and made defense. The ease was tried before the justice, and judgment rendered in appellant’s favor on December 1, 1905. There was at that time due on the note, of principal and interest, $151.47, and whatever would be a reasonable attorneys’ fee, not exceeding $20, the amount then demanded in the complaint. This was all that was demanded in the complaint, and it would have been the limit of the appellees’ recovery had judgment been rendered in their favor at that time, and this they were then entitled to recover. The jurisdiction of the justice was fixed when the suit was begun, and by the amount then claimed. This question was decided by the Supreme Court as early as the case of Gregg v. Wooden (1856), 7 Ind. 499, where the court said with reference thereto that the statute fixing the jurisdiction of a justice of the peace, so far as the amount involved is concerned, referred to the amount claimed at the time the action was commenced. The jurisdiction having once attached, will not be defeated by a defense of the cause, and the accumulation of interest pending the suit, may be recovered.
*491In Bargis v. Farrar (1873), 45 Ind. 41, the same rule is recognized, and a judgment rendered for over $200 in a ease brought before a magistrate and appealed to the circuit court was affirmed, where it appeared that at the time the action was commenced before the justice the amount claimed and due was within the jurisdiction of the justice, but the accumulation of interest during the pendency of the action increased the amount to over that sum.
In the case of Stair v. Bishop (1889), 121 Ind. 273, the court said with reference to this question: “ If a defendant, who is sued before a justice, appeals and thus adds to the fees of the attorneys in the ease where he undertakes to pay reasonable attorneys ’ fees, he has no just reason to complain if he is compelled to pay an increased fee.”
It is true that here the appellant did not take the appeal from the justice of the peace, but that does not alter the case. It is conclusively adjudged that he justly owed the debt, and all he did in resisting its payment was wrongful. Had he permitted the appellees to take judgment on the note before the justice, which they were legally entitled to do, the amount of the judgment could not have exceeded $171, but he appeared to appellees’ action and procured the justice to render an erroneous judgment against appellees, thus compelling the appellees to appeal the ease to the circuit court in order to enforce their rights, thereby involving the necessary increase in the attorneys’ fees and interest. He now'- insists that because appellees’ claim grew, on account of such resistance on his part, the court has lost jurisdiction to render judgment for all that is due him. His contention is without support of reason, justice or authority.
Petition for rehearing overruled.